DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AlA first to invent provisions.

Double Patenting Withdrawn
	A terminal disclaimer has been submitted in conjunction with the amendment (approved on 9/16/21).  

Claim Interpretation Clarified
In the office action dated 4/16/21, the examiner interpreted part of the claim 2 language to be “intended use” and “nonfunctional descriptive material”.    The applicant has amended the claims to change the intended use interpretations by positively stating the claim elements and that the functions are carried out by software – i.e. “at least one of the plurality of order randomization applications”.    Thus, the claim is no longer subject to such interpretation.



Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 2-11 are also rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 2 recites a method for to randomize a trade order based on order’s instructions/parameters, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors). 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.   The claim’s technical elements such as “a client terminal”, “a processor”,  and “an electronic exchange”, used in receiving trade 
Dependent claims 3-11 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 2-11 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573 U.S. 2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hummelgren (6983260) in view of Rosen, Joseph (The Handbook of Electronic Trading, https://www.iqpc.com/media/1003808/45039.pdf, 2008).
Regarding claim 2, Hummelgren discloses  
a system for automatically submitting an order to an electronic exchange in an electronic trading environment, the system comprising: 
a client terminal in communication with the electronic exchange, wherein the client terminal includes a processor and is configured to
(Col 2, Line 50-61).

receive from a user, via a graphical user interface generated by the processor, an order request to submit, an order to trade a quantity of a tradeable object at a price; and 
(Col 3, Line 6-13).

in response to determining at the client terminal that the order request is not to be randomized, submit the order request in an original format to the electronic exchange to trade the quantity of the tradeable object at the price, and, in response to determining at the client terminal that the order request is to be randomized, 
select at least one of a plurality of order randomization applications to be applied to the order request, 
execute the selected at least one of the plurality of order randomization applications, wherein the selected at least one of a plurality of order randomization applications being applied to the order request to generate a plurality of randomized orders, by applying at least one 2standard  randomization parameters to the order request in response to a determination
(The examine notes the examiner is interpreting that the step of “select at least one of a plurality of order randomization applications” as the antecedent for “the selected at least one of the plurality of order randomization applications”.  Col 3, Line 14-35).

Hummelgren does not disclose 
prior to submitting the order request, determine whether the order request is to be randomized based on the received order parameters.
Rosen teaches 
prior to submitting the order request, determine whether the order request is to be randomized based on the received order parameters 
(Page 32, paragraph 4,  In recent years, a new version of “bearding” has stormed onto the scene: chopping the big trades into small pieces of a few hundred shares that are individually indistinguishable from retail order flow, commonly referred to as ‘algorithmic trading’ (and covered in greater detail elsewhere in this book). By programming a computer to randomize the timing and size of trade, these “slice and dice” trading methods make it possible for a large institutional trade in a liquid stock to hide in plain sight).
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Hummelgren to include 
prior to submitting the order request, determine whether the order request is to be randomized based on the received order parameters based on the teaching of Rosen.  


Regarding claim 3, Hummelgren discloses  
the client terminal is further configured to select the at least one of the plurality of randomization applications according to a user-defined criteria.  
(Col 3, Line 29-43).

Regarding claim 4, Hummelgren discloses  
the at least one of the plurality of randomization applications is selected based on any of an order type, a time of day, and combinations thereof.  
(Col 3, Line 14-35).

Claim 5 is rejected using the same rationale that was used for the rejection of claim 3.

Claim 6 is rejected using the same rationale that was used for the rejection of claim 4.

Regarding claim 7, Hummelgren discloses  
the predetermined randomization parameter comprises at least one number
(Col 3, Line 14-23).

Claim 8 is rejected using the same rationale that was used for the rejection of claim 7.

Regarding claim 9, Hummelgren discloses  
applying the at least one of the plurality of order randomization applications comprises applying the predetermined randomization parameter to at least one of the quantity and the price to generate the plurality of randomized orders
(Col 3, Line 14-23).

Regarding claim 10, Hummelgren discloses  
the order request comprises a plurality of orders
(Col 3, Line 14-23).

Regarding claim 11, Hummelgren discloses  
each of the plurality of randomized orders comprises a market order
(Col 3, Line 14-23).

Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. 101… claims are directed to an electronic trading system and the functionality of electronic trading systems as discussed in paragraph [0012] and illustrated in FIG. 1 of the Specification… the features and functionality of the pending claims reflect an improvement when considered with respect to known electronic trading systems,”
the examiner respectfully disagrees.   The applicant’s argument that the claims improved trading system technologically falls short because of claim language deficiency.  Putting aside the questionable assertion that the specification language actually improve trading system technologically, there looms a larger problem of claim language deficiency.  Claims must provide sufficient specificity to constitute an improvement to computer functionality 
The examiner also notes that this principle is mandated by the public policy requiring claim boundaries and scopes to be clear.  More specifically, the claimed invention’s boundaries and scopes must be clearly defined within the claims.  This is because, while the claim elements are required to be disclosed in the specification, the disclosed elements in the specification are not necessary claimed in the claims.  

In response to applicant's argument that: 
“the Applicant maintains that the claims are directed to a specific technology associated with electronic trading systems,”
the examiner respectfully disagrees.   The decision to randomize trade parameter is a business decision.   The randomization is carried out by software in a “generic computer”.  There is nothing technological beyond the use of a generic computer. 

In response to applicant's argument that: 
“The recited randomization functionality is not directed to an improvement to a computing device but is instead directed to an electronic trading system such as a hybrid derivatives trading system found to be patent-eligible,”
the examiner respectfully disagrees.   Again, the randomization is carried out by a generic computer.  Clearly, there are no technological improvement or innovation to meet the patentability requirement of 35 U.S.C. 101.

In response to applicant's argument that: 
“in light of the Board decision in Smith, any abstract idea alleged in the Office Action is integrated into a practical application of that abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit upon it,”
the examiner respectfully disagrees.   While guided by the PTAB’s informative teaching, the examiner still must read Smith narrowly in deference to the Alice Court’s emphatic prohibition against patenting abstract ideas that lack genuine innovation beyond the use of generic computers.  To be patent eligible, an abstract idea must be accompanied by recognizable technical 

In response to applicant's argument that: 
“35 U.S.C. 102… The Applicant respectfully submits that the cited art does not teach or suggest a client terminal that includes "at least one of a plurality of order randomization applications to be applied to the order request" much less that the client terminal,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“Hummelgren, by way of contrast, discloses that an order is first sent to the automated exchange and may include a parameter to indicate to the exchange that the order is to be treated by the automated exchange as a hidden volume,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“Hummelgren and thus any randomization to an order in is performed only after it is submitted to an exchange,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
	
/MARK GAW/
Examiner, Art Unit 3698
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698